DETAILED ACTION
The instant action is in response to application 30 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
Response to Arguments
Applicant’s remarks have been considered but are moot for not considering the present references. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 14, 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stoichita (US 20080061750).
As to claim 1, discloses (see image below)  A circuit, comprising: an alternating current (AC) divider having a first power converter input and a first feedback output, the AC divider configured to receive a first signal at the first power converter input; a direct current (DC) divider having a second power converter input and a second feedback output, the DC divider configured to receive a second signal at the second power converter input, in which the second signal has a lower voltage than the first signal; and a controller (126, 128, 130, 132, 134) having a feedback input (126 -),  a reference input (126 +), and a power converter control output (output 134), the feedback input coupled to the first and second feedback outputs, and the controller configured to:  receive a feedback signal at the feedback input;  receive a particular  reference signal (output 136) at the reference input; and  provide a control signal at the power converter control output responsive to a difference between the particular reference signal and the feedback signal.

    PNG
    media_image1.png
    941
    701
    media_image1.png
    Greyscale

As to claim 3, Stoichita discloses wherein the AC divider includes a capacitor divider (CFF, CINJ, ¶34), and the DC divider includes a resistor divider (R1/R2) coupled to the AC divider.
As to claim 4, Stoichita discloses wherein the controller is configured to: provide a DC component of the feedback signal responsive to the second signal; and provide an AC component of the feedback signal responsive to the first signal (see image below).
As to claim 5, Stoichita discloses wherein the first feedback input is coupled to an output of a power converter (switching output voltage) and an input of a filter (L1), and the second feedback input is coupled to an output of the filter, the filter having an impedance between the input and the output; and wherein the second signal is a filtered version of the first signal (¶22 “Buck regulator 100 receives an input voltage V.sub.IN and provides a switching output voltage V.sub.SW (terminal 104) to the output LC filter circuit formed by an inductor L1 and an output capacitor C.sub.OUT.”).
	As to claim 14, Stoichita discloses a system, comprising: a power converter having a voltage input (Vin), a voltage output (Vsw, ¶22), and a power converter control input (126 – terminal), the power converter configured to generate a first signal (Vsw) at the voltage output responsive to a second signal (if there is no input voltage, the device does not work) at the voltage input and a control signal at the power converter control input; a filter (L1) having a filter input (Vsw) and a filter output (Vout), the filter input coupled to the voltage output (it is connected at he switching output), and the filter output coupled to an output terminal (it is connected to the load), the filter having an impedance between the filter input and the filter output (L1 has a frequency dependent impedance of jwl) ; an alternating current (AC) divider having a first divider input and a first feedback output, the first divider input coupled to the filter input (see image above);  a direct current (DC) divider having a second divider input and a second feedback output, the second divider input coupled to the filter output (see image above); and a controller (having a feedback input, a reference input, and a control output, the feedback input coupled to the first and second feedback outputs, the control output coupled to the power converter control input, and the controller configured to: receive a feedback signal at the feedback input; receive a particular reference signal at the reference input; provide the control signal responsive to a difference between the particular reference signal and the feedback signal (the rest of the limitations are similar to claim 1 above).
	As to claim 18, Stoichita discloses wherein the AC divider is configured to receive the first signal at the first divider input, the DC divider is configured to receive a third signal at the second divider input, and the thirdsecond signal has a lower voltage value than the first signal (the value should be lower after going through the filter, especially in a buck converter).
Claims 7-8, 10-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoichita (US 20080061750) in view of Schierjott (US 4514679).
As to claim 7, Stoichita does not disclose wherein the controller has a current sense input and configured to: receive a current sense signal; and generate the control signal responsive to the current sense signal and the difference signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to current limiing circuit to prevent overheating.  
Schierjott teaches wherein the controller has a current sense input and configured to: receive a current sense signal; and generate the control signal responsive to the current sense signal and the difference signal (Fig. 5, R2, D2, SB are current sense signals, and triggers T2 to which should prevent t1 from conducting).
As to claim 8, Stoichita discloses a circuit, comprising: a feedback circuit having a first feedback input, a second feedback input, and a feedback signal output, the feedback circuit including: an alternating current (AC) divider including: a first capacitor coupled between the first feedback input and the feedback signal output, the first capacitor configured to receive a first signal at the first feedback input; and a second capacitor; and a direct current (DC) divider including: a first resistor coupled between the second feedback input and the feedback signal output, the first resistor configured to receive a second signal at the second feedback input, in which the second signal has a lower voltage than the first signal; and a second resistor coupled between the feedback signal output and the ground terminal, wherein the feedback circuit is configured to provide a feedback signal at the feedback signal output responsive to at least one of the first or second signals (see image above and claim 1, the item matching is similar).
Stoichita  does not disclose coupled between the feedback signal output and a ground terminal.
Schierjott teaches coupled between the feedback signal output and a ground terminal (Fig. 5, C1, C2, 0V)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a grounded capacitor connection as disclosed in Schierjott to reduce losses (Col. 4, lines 10-15).  
	As to claim 10, Stoichita in view of Schierjott teaches wherein the first feedback input is coupled to an input of a filter, and the second feedback input is coupled to an output of the filter (¶22, see also claim 5 above).
	As to claim 11, Stoichita in view of Schierjott teaches wherein the first feedback input is coupled to an output of a power converter, and the feedback signal output is coupled to a control terminal of the power converter (see image above, as well as claim 1 above).
	As to claim 12, Stoichita in view of Schierjott teaches wherein the second signal is a filtered version of the first signal (see image above and ¶22).
	As to claim 13, Stoichita in view of Schierjott teaches wherein, the AC divider is configured to provide an AC component of the feedback signal, and the DC divider is configured to provide a DC component of the feedback signal (see image above).
	As to claim 15, Stoitchita discloses the AC divider includes: a first capacitor coupled between the first divider input and the first feedback signal output; and a second capacitor coupled between the first feedback signal output and the DC divider includes: a first resistor coupled between the second dividerfeedback input and the second feedback signal output; and a second resistor coupled between the second feedback signal output and the ground terminal (see image above).
Stoichita  does not disclose coupled between the feedback signal output and a ground terminal.
Schierjott teaches coupled between the feedback signal output and a ground terminal (Fig. 5, C1, C2, 0V)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a grounded capacitor connection as disclosed in Schierjott to reduce losses (Col. 4, lines 10-15).  
	As to claim 16, Stoichita in view of Schierjott wherein the AC divider is configured to provide an AC component of the feedback signal, and the DC divider is configured to provide a DC component of the feedback signal (see image above).
As to claim 17, Stoichita does not disclose wherein the controller has a current sense input and configured to: receive a current sense signal; and generate the control signal responsive to the current sense signal and the difference signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to current limiing circuit to prevent overheating.  
Schierjott teaches wherein the controller has a current sense input and configured to: receive a current sense signal; and generate the control signal responsive to the current sense signal and the difference signal (Fig. 5, R2, D2, SB are current sense signals, and triggers T2 to which should prevent t1 from conducting).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoichita (US 20080061750).
As to claims 20-21, Stoichita discloses , wherein the power converter is part of 
Note he does not explicitly declare one fully integrated piece. However, this is obvious.  It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The advantages to integrating would be fewer wiring errors by users.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839